
	
		I
		112th CONGRESS
		2d Session
		H. R. 6362
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2012
			Mr. Thompson of
			 California (for himself, Mrs.
			 Capps, Mr. DeFazio,
			 Ms. Eshoo,
			 Mr. Farr, Ms. Herrera Beutler, Mr. Larsen of Washington,
			 Mr. Schrader,
			 Ms. Speier,
			 Ms. Woolsey, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of Commerce to
		  issue a fishing capacity reduction loan to refinance the existing loan funding
		  the Pacific Coast Groundfish Fishery Fishing Capacity Reduction
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Revitalizing the Economy of Fisheries
			 in the Pacific Act of 2012 or the REFI
			 Pacific Act of 2012.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds as follows:
				(1)In 2000, the
			 Secretary of Commerce declared the Pacific Coast Groundfish Fishery a Federal
			 fisheries disaster due to low stock abundance of groundfish and an
			 overcapitalized fleet.
				(2)In 2003, section 212 of the Department of
			 Commerce and Related Agencies Appropriations Act, 2003 (title II of division B
			 of Public Law 108–7; 117 Stat. 80) was enacted to require establishment of a
			 Pacific Coast groundfish fishery buyback program to remove excess fishing
			 capacity from the groundfish, crab, and shrimp fisheries.
				(3)In 2003, a $35,700,000 buyback loan was
			 authorized by Congress, creating the Pacific Coast Groundfish Fishing capacity
			 reduction program through the National Marine Fisheries Service Fisheries
			 Finance Program with a term of 30 years. The interest rate of the buyback loan
			 was fixed at 6.97 percent and is paid back based on an ex-vessel fee landing
			 rate of 5 percent for the loan.
				(4)The buyback program resulted in the removal
			 of limited entry trawl Federal fishing permits from the fishery, representing
			 approximately 46 percent of total landings at the time.
				(5)Because of an absence of a repayment
			 mechanism, $4,243,730 in interest was accrued before fee collection procedures
			 were established in 2005, over 18 months after the fishing capacity reduction
			 program was initiated.
				(6)In 2011, the
			 Pacific Coast groundfish fishery transitioned to a catch share program.
				(7)By 2015, Pacific
			 Coast groundfish fishermen’s expenses are expected to include fees of
			 approximately $450 per day for observers, a 3-percent cost recovery fee as
			 authorized by the Magnuson-Stevens Fishery Conservation and Management Act for
			 catch share programs, and a 5-percent ex-vessel landings rate for the loan
			 repayment, which could reach 18 percent of their total gross revenue.
				(8)In the period covering 2006 through 2011,
			 the annual average Pacific Coast Groundfish Fishery ex-vessel revenue was
			 $85,945,847, which included revenue of at-sea catcher processors, at-sea
			 moth­er­ship catcher vessels, trawls, open access, and tribal fishing and all
			 other groundfish revenue. Of that revenue, an average of $45,000,000 was
			 generated by the limited entry trawl fishery.
				(9)Currently,
			 National Oceanic and Atmospheric Administration Fisheries administers
			 industry-funded capacity reduction programs in the Bering Sea-Aleutian Islands
			 crab, Bering Sea-Aleutian Islands non-pollock groundfish, and American
			 Fisheries Act pollock fisheries, along with the Pacific Coast groundfish
			 fishery. Each program has a 30-year, long-term loan repayment period based on
			 fees for future landings in the fisheries.
				(10)A fifth reduction
			 buyback program was implemented in 2012 for the Alaska Purse Seine Salmon
			 Fishery, which has a 40-year, long-term repayment period based on fees for
			 future landings in the fishery with an ex-vessel landing rate of 3
			 percent.
				(11)In the past when
			 fishery disasters have been declared, some fisheries have been issued Federal
			 disaster assistance grants to provide short-term economic assistance to
			 fishermen leaving the industry, increased profitability for remaining
			 fishermen, and conservation of fish stocks.
				(12)In 1996 and 1997,
			 a $23,000,000 Federal disaster assistance grant was issued for the New England
			 Groundfish Fishery, which was used to remove 68 multi-species permits and scrap
			 58 vessels associated with those permits. No loan repayments were required for
			 this grant.
				(b)PurposeThe purpose of the Act is to refinance the
			 Pacific Coast Groundfish Fishery Fishing Capacity Reduction Program to protect
			 and conserve the Pacific Coast groundfish fishery, fishermen’s economic
			 livelihood, and jobs of associated industries.
			3.Refinancing of West
			 Coast Groundfish Fishery fishing capacity reduction loan
			(a)In
			 generalThe Secretary of
			 Commerce shall, upon receipt of such assurances as the Secretary considers
			 appropriate to protect the interests of the United States, issue a loan to
			 refinance the existing debt obligation funding the fishing capacity reduction
			 program for the Pacific Coast Groundfish Fishery implemented under section 212
			 of the Department of Commerce and Related Agencies Appropriations Act, 2003
			 (title II of division B of Public Law 108–7; 117 Stat. 80).
			(b)Applicable
			 lawExcept as otherwise
			 provided in this section, the Secretary shall issue such loan in accordance
			 with subsections (b) through (e) of section 312 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861a) and sections 53702 and 53735
			 of title 46, United States Code.
			(c)Loan
			 termNotwithstanding section
			 53735(c)(4) of title 46, United States Code, a loan under this section must
			 have a maturity that expires at the end of the 45-year period beginning on the
			 date of issuance of such loan.
			(d)Limitation on
			 fee amountNotwithstanding
			 section 312(d)(2)(B) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1861(d)(2)(B)), the fee established by the Secretary
			 with respect to a loan under this section shall not exceed 3 percent of the
			 ex-vessel value of all fish harvested from each fishery for which the loan is
			 issued.
			(e)FundingTo
			 implement this section there is authorized to be appropriated to the Secretary
			 an amount equal to 1 percent of the amount of the loan authorized under this
			 section.
			
